Citation Nr: 0825898	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  00-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling, to include the matter of entitlement to separate 
compensable evaluations for tinnitus in each ear.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a left hand disability.  

3.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicides.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to service connection for residuals of a 
perforation of the left tympanic membrane.  

6.  Entitlement to service connection for sleep apnea.  

7.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right hand disability, characterized as 
residuals of fractures of the 2nd and 3rd metacarpal joints.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1971 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Anchorage, Alaska.  Specifically, in an October 2002 
determination, the RO denied service connection for diabetes 
mellitus, to include as a result of exposure to herbicides.  
In a March 2005 decision, the RO denied service connection 
for sleep apnea and continued a previous denial of service 
connection for residuals of a left hand injury.  
Additionally, by a June 2006 rating action, the RO denied 
service connection for post-traumatic stress disorder (PTSD) 
and for residuals of a perforation of the left tympanic 
membrane, confirmed a prior denial of service connection for 
a right hand disability characterized as residuals of 
fractures of the 2nd and 3rd metacarpal joints, and denied a 
disability evaluation greater than 10% for the 
service-connected bilateral tinnitus, to include the matter 
of entitlement to separate compensable ratings for tinnitus 
in each ear.  

In November 2006, the Board remanded the diabetes, sleep 
apnea, and left hand claims to the RO, through the Appeals 
Management Center (AMC) in Washington, D.C., for further 
evidentiary development.  Following completion of the 
requested development, as well as a continued denial of these 
issues, the AMC returned them to the Board for further 
appellate review.  

The issues of entitlement to service connection for sleep 
apnea and whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right hand disability characterized as 
residuals of fractures of the 2nd and 3rd metacarpal joints 
will be addressed in the REMAND portion of the decision below 
and are being REMANDED to the RO via the AMC in Washington, 
DC.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge in May 2007, the veteran provided 
testimony regarding residuals of bilateral stress fractures 
of his lower extremities.  Hearing transcript (T.) at 16-18.  
Previously, in a November 2006 decision, however, the Board 
denied service connection for a bilateral heel disability, to 
include residuals of bilateral heel stress fractures.  The 
issue of whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of bilateral stress fractures of the 
lower extremities is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.  Further, to the extent that the veteran 
raises a claim for service connection for a bilateral knee 
disability, that de novo issue is also not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  See, e.g., 
T. at 16-18.  

Also at the May 2007 personal hearing, the veteran raised the 
issue of entitlement to an effective date earlier than 
April 23, 1998 for the grant of service connection for 
bilateral tinnitus.  T. at 12-13.  In addition, the veteran 
maintains that one of his daughters and two of his 
granddaughters have birth defects as a result of his exposure 
to Agent Orange.  T. at 22-23.  These matters are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the agency of original jurisdiction 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a single 10% rating, which is the maximum evaluation 
authorized under Diagnostic Code 6260.  

2.  The veteran perfected a timely appeal of the RO's March 
2005 continued denial of service connection for a left hand 
disability.  In November 2006, the Board remanded this issue 
for further evidentiary development.  

3.  At the May 2007 personal hearing, the veteran expressed 
his desire to withdraw from appellate review his claim to 
reopen the previously denied issue of entitlement to service 
connection for a left hand disability.  

4.  The veteran's diabetes mellitus was not present during 
service or within one year after separation therefrom and is 
not otherwise associated thereto.  

5.  The veteran did not have "service in the Republic of 
Vietnam" or actual in-service exposure to Agent Orange.  

6.  The veteran does not have PTSD.  

7.  The veteran does not have residuals of a perforation of 
the left tympanic membrane that are associated with his 
active military duty.  


CONCLUSIONS OF LAW

1.  The law precludes assignment of a single disability 
rating greater than 10% for bilateral tinnitus, including 
separate compensable evaluations for tinnitus in each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, 
Diagnostic Code 6260 (2007).  

2.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim for service connection for a left hand 
disability have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

3.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2007).  

4.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  

5.  Residuals of a perforation of the left tympanic membrane 
were not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For Service-Connected Bilateral Tinnitus

        A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); & 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter).  As the Board will 
discuss in the following decision, a disability rating 
greater than 10% for service-connected bilateral tinnitus (to 
include separate compensable ratings for tinnitus in each 
ear) is not warranted as a matter of law.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note 2 (2007) (which stipulates 
that only a single evaluation for recurrent tinnitus will be 
assigned-whether the sound is perceived in one ear, both 
ears, or in the head).  As such, any further discussion of 
the VCAA with respect to the veteran's tinnitus claim in the 
present case is not necessary.  

        B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Previously, in October 2001 in the present case, the RO in 
Seattle, Washington granted service connection for bilateral 
tinnitus and awarded a compensable evaluation of 10%, 
effective from April 1998, for this disorder.  Subsequently, 
in November 2005, the veteran expressed his desire for 
separate 10% ratings for the tinnitus in each of his ears.  
By the June 2006 rating action, the RO in Anchorage, Alaska 
denied the veteran's request.  Following receipt of 
notification of that decision, the veteran perfected a timely 
appeal with respect to the denial of his claim for separate 
compensable evaluations for his service-connected bilateral 
tinnitus.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  This diagnostic code was revised effective 
June 13, 2003.  The revisions were intended to codify VA's 
longstanding practice of assigning a single 10% evaluation 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear or both ears, or in the head.  See Schedule 
for Rating Disabilities:  Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).  This diagnostic code has not 
changed and continues to stipulate that only a single 
evaluation for recurrent tinnitus will be assigned-whether 
the sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2007).  

Clearly, there is no legal basis upon which to award the 
veteran in the present case a single disability rating 
greater than 10% for his service-connected bilateral tinnitus 
or separate compensable evaluations for tinnitus in each ear.  
Accordingly, the veteran's tinnitus claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Previously Denied Claim For Service 
Connection For A Left Hand Disability

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

By a March 2005 rating action, the RO continued a previous 
denial of service connection for a left hand disability.  In 
November 2006, the Board remanded this issue for further 
evidentiary development.  At the May 2007 personal hearing, 
the veteran expressed his desire to withdraw from appellate 
review his claim to reopen the previously denied issue of 
entitlement to service connection for a left hand disability.  
T. at 15-16.  A transcript of the veteran's testimony is of 
record.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to this new and 
material claim is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2007).  The Board does not 
have jurisdiction over this withdrawn issue and, as such, 
must dismiss the appeal of this claim.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).  

III.  Service Connection For Diabetes Mellitus, PTSD, 
Residuals Of A Perforation Of The Left Tympanic Membrane

        A.  Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, November 2001 and November 2005 letters 
informed the veteran of the requirements for his claims for 
service connection for diabetes mellitus, PTSD, and residuals 
of perforation of the left tympanic membrane.  These 
documents also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
November 2005 letter was issued prior to the RO's initial 
denial of the veteran's PTSD and left tympanic membrane claim 
in June 2006, and the November 2001 letter was furnished to 
him before the agency's initial denial of his diabetes claim 
in October 2002.  These letters, therefore, satisfy the 
timing requirements of VCAA notification.  Pelegrini II.  See 
also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Further, a March 2006 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed below, the Board finds that the evidence 
of record does not support a grant of service connection for 
diabetes mellitus, PTSD, or residuals of a perforation of the 
left tympanic membrane.  In light of these denials, no 
ratings or effective dates will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the diabetes, PTSD, and left tympanic membrane 
claims adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection issues adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran, have been obtained and associated with his claims 
folder.  At the May 2007 hearing, the veteran testified that 
a VA physician at the Kenai VA Clinic diagnosed him with PTSD 
sometime between 2001 and 2002.  T. at 3-5.  Records of 
treatment that the veteran received from this doctor, an 
internist, are included in the claims folder.  

Further, the Board acknowledges that the veteran has not been 
accorded a VA examination relevant to his diabetes, PTSD, and 
left tympanic membrane claims.  As the Board will discuss in 
the following decision, however, competent evidence of record 
does not confirm the veteran's presence in Vietnam or 
illustrate the presence of diabetes mellitus until many years 
after service separation.  Competent evidence also does not 
reflect the existence of diagnoses of PTSD or residuals of a 
perforation of the left tympanic membrane.  Without such 
evidence, service connection for diabetes mellitus, PTSD, and 
residuals of a perforation of the left tympanic membrane 
cannot be granted.  Consequently, the Board concludes that a 
remand to accord the veteran VA examinations pertinent to 
these claims is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, in April 
2007, the veteran specifically stated that he had no 
additional evidence to submit in support of his appeal.  
Consequently, the Board will proceed to adjudicate the issues 
of entitlement to service connection for diabetes mellitus, 
PTSD, and residuals of a perforation of the left tympanic 
membrane based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

        B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

        1.  Diabetes Mellitus

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2007).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2007).  

Throughout the current appeal, the veteran has contended 
that, when he was stationed in Thailand, he flew on missions 
to Vietnam and landed at the airbase in Da Nang, where he 
assisted in offloading supplies from the airplane.  Numerous 
military records contained in the claims folder do not 
support these contentions that airplanes in which he was 
flying landed at Da Nang Airbase in Vietnam.  Further, 
military reports show that exfoliants were only used in 
Thailand between 1964 and 1965, prior to the veteran's 
service.  Significantly, in February 2002, the National 
Personnel Records Center (NPRC) was unable to confirm the 
veteran's presence in Vietnam at any time during his active 
military duty.  In May 2002, the NPRC found no records 
confirming that the veteran had been exposed to herbicides 
during his service.  

On review, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran served in 
Vietnam or that his foreign service in Thailand involved duty 
or visitation to Vietnam.  Consequently, the veteran is not 
presumed to have been exposed to herbicides.  A clear 
preponderance of the evidence of record is against a finding 
that he was otherwise exposed to herbicides in service.  

The presumption is not the sole method for showing causation, 
and the veteran is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the present 
case, however, there is no evidence that the veteran's 
diabetes mellitus manifested itself during service or within 
one year following discharge.  Service medical records are 
negative for complaints of, treatment for, or findings of 
this disorder.  In fact, the veteran was not diagnosed with 
diabetes mellitus until 1998, many years after the veteran's 
discharge from active military duty.  The claims folder 
contains no competent evidence associating the veteran's 
diabetes with his active service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus, and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

        2.  PTSD

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, in December 1989, 
the veteran asserted that he was being relieved of his duties 
as a fish and wildlife officer due to "stress and 
depression."  He made no assertions regarding any 
service-related stressors.  A June 1991 private medical 
record references the veteran's anxiety and depression.  
According to an April 1993 private medical report, the 
veteran had last worked in June 1990.  He had been on medical 
leave "part of this time because of stress and depression."  

VA medical records appear to indicate that the veteran 
underwent PTSD evaluation in July 2004.  Available medical 
report dated on that same day, however, reflects treatment 
for diabetes, with no mention of any psychiatric problems.  
Further, in March 2007, RO personnel explained that VA 
treatment records dated through the end of that month showed 
no evidence of mental health treatment or of a psychiatric 
diagnosis.  

The Board acknowledges that, at the May 2007 personal 
hearing, the veteran testified that a VA physician at the 
Kenai VA Clinic diagnosed him with PTSD sometime between 2001 
and 2002.  T. at 3-5.  Records of treatment that the veteran 
received from this doctor (an internist), which are included 
in the claims folder, however, do not include a diagnosis of 
PTSD.  

The Board has considered the veteran's assertions that, while 
stationed in Japan in the fall of 1973, he received a "Dear 
John" letter from his wife (when he was on full military 
alert for nuclear weapon deployment) and had to identify the 
body of a fellow serviceman (and childhood friend) who had 
committed suicide.  He has also maintained that, while 
stationed as a security officer in Namphong, Thailand in the 
fall of 1973, an unnamed fellow serviceman was killed, and a 
military police officer released a guard dog on a native 
woman.  According to the veteran, the military police officer 
laughed as the dog killed the woman.  See, e.g., T. at 5-6.  

Significantly, however, a clear preponderance of the 
competent evidence of record supports the conclusion that the 
veteran has a psychiatric disability variously defined as an 
anxiety disorder and depression.  Without competent evidence 
of PTSD, verification of the veteran's purported in-service 
stressors and consideration of any association between those 
in-service stressors and current symptomatology, is not 
necessary.  38 C.F.R. § 3.304(f) (2007).  Indeed, without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

        3.  Residuals Of A Perforation Of The Left Tympanic 
Membrane Is Denied

Service medical records reflect treatment for a spontaneous 
rupture of the left tympanic membrane in January 1973.  
Approximately one-and-a-half weeks later in the same month, 
this rupture was determined to have resolved.  

A January 1975 VA examination found no evidence of a left ear 
perforation.  In September 1975, the veteran sought treatment 
for complaints of severe pain in his left ear.  A physical 
examination demonstrated a normal tympanic membrane.  He was 
later treated for ear aches in December 1993 and September 
1994 and for clear drainage from his left ear in March 1996.  

A December 1999 VA examination demonstrated that the 
veteran's left tympanic membrane was not inflamed or 
perforated.  At a December 2000 VA audiological evaluation, 
the examiner concluded that "[t]here does not appear to be 
any residual effect of the ruptured/healed TM [tympanic 
membrane] on [the veteran's] acuity."  Most recently, in a 
March 2007 notation in the claims folder, RO personnel noted 
that records dated through the end of that month illustrate 
audiological/ear evaluations only in May 2006 and February 
2007, with no mention of a perforated left eardrum.  

Significantly, the claims folder contains no competent 
evidence of diagnosed residuals of a perforation of the left 
tympanic membrane that is associated with the veteran's 
active military duty.  In fact, at the May 2007 hearing, the 
veteran denied experiencing any wax build-up or irritation in 
his left ear or receiving current treatment of any left ear 
problem.  Based on this evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for residuals of a 
perforation of the left tympanic membrane.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

A disability rating greater than 10% for bilateral tinnitus, 
to include separate compensable evaluations for tinnitus in 
each ear, is denied.   

The issue of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for a left hand disability is dismissed.  

Service connection for diabetes mellitus, to include as a 
result of exposure to herbicides, is denied.  

Service connection for PTSD is denied.  

Service connection for residuals of a perforation of the left 
tympanic membrane is denied.  





REMAND

As discussed in the previous portion of this decision, 
pursuant to the VCAA, receipt of a complete or substantially 
complete application for benefits requires VA to make 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim.  This duty to assist 
includes the duty to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2007).  Additionally, VA is required to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Upon further review of the claims 
folder in the present case, the Board finds that additional 
evidentiary development of the following issues is necessary.  

I.  Service Connection For Sleep Apnea

Service medical records are negative for complaints of, 
treatment for, or findings of sleep apnea.  Post-service 
medical records indicate that this disorder was first 
diagnosed on specialized testing in February 1999, many years 
after the veteran's separation from service.  

In any event, in a statement received at the RO in October 
2004, the veteran's wife explained that, when they had first 
married in February 1969 she had not noticed the veteran 
having any problems having trouble breathing while trying to 
sleep at night.  She did, however, notice a change in his 
sleeping pattern when he returned from overseas service in 
November 1973.  Specifically, she maintains that, when the 
veteran returned home, his nights were long because he 
"would toss and turn [and] then . . . stop breathing.  The 
veteran's wife explained that she "would have to give him a 
pock [sic] to get him to start breathing."  She further 
noted that, despite undergoing a procedure to open his left 
nasal passage in 1999, he has continued to having trouble 
breathing at night while trying to sleep.  

These statements are consistent with contentions made by the 
veteran throughout the current appeal.  Specifically, the 
veteran has consistently asserted that he first began taking 
medication for sleep apnea in 1975, just one year after his 
separation from service, and that he has continued to 
experience problems related thereto since that time.  
T. at 8-10.  

The veteran is competent to report these symptoms, and his 
former wife is competent to discuss her observations of such 
problems.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Significantly, the veteran has not been accorded an 
opportunity to undergo a pertinent VA examination.  A remand 
of the veteran's sleep apnea claim is, therefore, necessary.  
On remand, the veteran should be accorded a VA examination in 
which the examiner renders an opinion concerning the etiology 
of the veteran's currently diagnosed sleep apnea in light of 
all competent evidence of record, including service and 
post-service medical reports; his competent complaints since 
service; and his wife's competent observations of such 
symptomatology.  

II.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Previously Denied Claim For Service 
Connection For A Right Hand Disability, Characterized As 
Residuals Of Fractures Of The 2nd And 3rd Metacarpal Joints

Previously, in October 1975, the RO in Washington, D.C. 
denied service connection for traumatic arthritis of both 
hands.  At that time, the Washington RO considered the 
veteran's assertion that he had fractured the 2nd and 3rd 
metacarpal joints of his right hand during service in 1971, 
his denial of any problems with any other hand joints, and 
objective examination findings of discomfort and stiffness 
over these particular joints.  The RO concluded that the 
evidence of record illustrated that the traumatic arthritis 
of the veteran's hands was not related to service.  In a 
letter dated two weeks later in the same month, the RO 
informed the veteran of the denial of his service connection 
claim.  As the veteran did not initiate an appeal of the 
denial of that issue, the RO's October 1975 decision became 
final.  38 U.S.C.A. § 4005 (West 1970) & 38 C.F.R. §§ 3.104, 
19.112, 19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105 
(West 2002) & 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2007).  

In the current appeal, the veteran continues to maintain 
that, while playing handball during service in 1971, he 
fractured the 2nd and 3rd metacarpal joints of his right hand 
and that he has experienced problems with these extremities 
since that time.  Current pertinent symptomatology includes 
stiffness, limitation of motion, pain, and gripping problems.  
See, e.g., T. at 13-14.  

The appealed rating decision dated in June 2006, as well as 
the statement of the case (SOC) issued in March 2007, 
acknowledged the October 1975 rating action.  In addition, 
the March 2007 SOC included the new and material provisions 
set forth at 38 C.F.R. § 3.156a.  According to these 
documents, the Anchorage RO has considered the veteran's 
repeated assertions of in-service fractures to the 2nd and 3rd 
metacarpal joints of his right hand and of continued problems 
with these extremities since then.  Clearly, the issue on 
appeal concerning the veteran's right hand is properly 
defined as whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for a right hand disability, characterized 
as residuals of fractures of the 2nd and 3rd metacarpal joints 
of the right hand.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A VCAA notice letter furnished to the veteran in September 
2005 in the present case includes a reference to his right 
fingers claim, but does not, as is necessary with new and 
material evidence claims, describe the type of evidence 
necessary to substantiate the required element(s) of service 
connection that were found insufficient in the previous 
denial.  A remand, therefore, is necessary to provide the 
veteran with proper VCAA notice with respect to the new and 
material issue on appeal.  See Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) ( any VCAA notice error is 
presumed prejudicial and it is VA's burden to rebut this 
presumption).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The veteran should be issued a VCAA 
notification letter with regard to the 
issue of whether new and material evidence 
has been received sufficient to reopen a 
previously denied claim for service 
connection for a right hand disability, 
characterized as residuals of fractures of 
the 2nd and 3rd metacarpal joints.  The 
letter should include a discussion of the 
basis of the prior final denial of service 
connection for this disability in October 
1975, in accordance with the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  After obtaining the appropriate 
release of information form where 
necessary, copies of records of any 
additional sleep apnea and right hand 
treatment that the veteran has received in 
recent years should be obtained and 
associated with the claims folder.  

3.  Copies of records of any additional 
sleep apnea and right hand treatment that 
the veteran may have received from the VA 
Medical Center in Anchorage, Alaska, as 
well as the Kenai VA Outpatient Clinic, 
since March 2007 should be procured and 
associated with the claims folder.  

4.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and etiology 
of his sleep apnea.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

All pertinent sleep apnea pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  The 
examiner should also express an opinion as 
to whether it is at least as likely as not 
(e.g., a 50% probability or greater) that 
the veteran's sleep apnea had its clinical 
onset in service or is otherwise related 
to active service.  In answering this 
question, the examiner should address the 
service and post-service medical records, 
the veteran's complaints, and his wife's 
observations.  Complete rationale should 
be given for all opinions reached.  

5.  Following the completion of the above, 
the AMC should re-adjudicate the issue of 
entitlement to service connection for 
sleep apnea and the issue of whether new 
and material evidence has been received 
sufficient to reopen a previously denied 
claim for service connection for residuals 
of fractures of the 2nd and 3rd metacarpal 
joints.  If the decisions remain in any 
way adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


